Title: To Benjamin Franklin from John MacMahon, 25 March 1783
From: MacMahon, John
To: Franklin, Benjamin


Dear and Honourable sirMarch the 25th: 1783
The Lady who intends to wait upon you with this letter is Daughter to an Irish Gentleman Sir Walter Rutledge, and married to a French Officer M. le Chevalier D’Herbigny. She is related to Mr. Rutledge of America, who was, I think and perhaps is still in Congress. She wants to obtain a favour that depends upon M. le Comte De Vergennes, and begged me to introduce her to you to obtain a recommendation to the Minister. If you can render her that good Office, as a Relation to a Member of Congress, it will be rendring an essential Service to a Lady of real merit, and a very great obligation conferred upon Dear and Honourable sir your most humble and obedient Servant
J. Mac MahonMD. P.
 
Addressed: To / The Honourable Dr Benjamin / Franklin Minister Plenipotentiary / to the united states of North America / at Passy
Notation: Mac Mahon 25 Mars 1783.
